 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK, SR.,                             Case No.: 3:19-cv-00650-BAS-AHG
12                 Plaintiff/Counter-Defendant,       ORDER DENYING MOTION FOR
     v.                                               SANCTIONS
13
14   EVANS HOTELS, LLC,                               [ECF No. 66]
15                Defendant/Counter-Claimant.
16
17         This matter comes before the Court on Plaintiff’s Motion for Sanctions Against
18   Nadia Bermudez for Unauthorized Use of Plaintiff’s E-Signature on Joint Case
19   Management Statement. ECF No. 66. Plaintiff/Counter-Defendant Peter Strojnik, Sr.
20   (“Plaintiff”) seeks sanctions because, after the parties had agreed upon a completed Joint
21   Case Management Statement, Nadia Bermudez, counsel for Defendant/Counter-Claimant
22   Evans Hotels, LLC (“Defendant”), made an addition to the Statement detailing the parties’
23   dispute about whether to stipulate to continuing an upcoming evidentiary hearing before
24   the District Judge in this matter, and a related dispute about the independent medical
25   evaluation (“IME”) that the District Judge ordered Plaintiff to undergo. Id. at 2; see also
26   ECF No. 62 ¶ 21.
27         Before Ms. Bermudez added the paragraph detailing the parties’ dispute, she had
28   requested Plaintiff’s version of the document in Word format to make “changes to the

                                                  1
                                                                            3:19-cv-00650-BAS-AHG
 1   section on discovery.” Plaintiff agreed, but requested “to see the final version before
 2   filing.” ECF No. 66, Ex. 1. Although Ms. Bermudez did email her updated version to
 3   Plaintiff approximately a half-hour prior to filing it, Plaintiff argues her behavior is
 4   sanctionable because she included his signature without first receiving his approval of the
 5   additional paragraph or allowing him to include a response. Further, Plaintiff contends the
 6   additional paragraph is misleading and, in his Motion, he offers his own paragraph
 7   responding to Defendant’s characterization of the dispute.
 8         Having reviewed Plaintiff’s Motion for Sanctions, the Court finds sanctions are not
 9   warranted. First, Plaintiff has not demonstrated any harm from Ms. Bermudez’s addition
10   of the paragraph. Specifically, Defendant states in the paragraph at issue that it “will need
11   to file an ex parte motion seeking a change to the evidentiary date as well as confirming
12   [Plaintiff’s] IME date.” ECF No. 62 ¶ 21. Defendant filed the anticipated ex parte motion
13   on January 16, 2020. ECF No. 67. Therefore, the parties will each have an opportunity to
14   be heard directly on that issue through ordinary motion practice before the District Judge.
15   A Joint Case Management Statement, submitted to the Magistrate Judge for the purpose of
16   scheduling discovery and pretrial deadlines, is not the appropriate vehicle to raise a dispute
17   regarding the continuance of the evidentiary hearing or the IME in the first place. Thus,
18   the Court did not and would not consider Defendant’s characterization of the dispute
19   therein for the purpose of addressing or resolving the dispute. Indeed, it is apparent from
20   Defendant’s filing of a separate motion on the dispute that it did not anticipate its added
21   paragraph to operate as a formal motion on that issue. Now that Defendant has filed its
22   motion, Plaintiff will have the opportunity to respond and be heard. Therefore, Plaintiff has
23   not been prejudiced by his inability to include his responsive paragraph in the Joint Case
24   Management Statement.
25         Second, Plaintiff offers no explanation or authority regarding the source or basis for
26   his sanctions request. Instead, after describing the underlying issue regarding the Joint Case
27   Management      Statement,    Plaintiff   merely    states,   “Sanctions    are    warranted.”
28   ECF No. 66 at 3. Without more, it is difficult for the Court to analyze what sanctions should

                                                   2
                                                                                3:19-cv-00650-BAS-AHG
 1   issue or why. See, e.g., Fed. R. Civ. P. 16(f) (authorizing sanctions against a party or
 2   attorney who fails to appear at a hearing, is substantially unprepared to participate or does
 3   not participate in good faith at a hearing, or fails to obey a court order);
 4   Fink v. Gomez, 239 F.3d 989, 993-94 (9th Cir. 2001) (finding that sanctions against an
 5   attorney for “reckless misstatements of law and fact,” without more, are not justified under
 6   the Court’s “inherent power[,]” but that such “inherent power” sanctions may issue if the
 7   Court “specifically finds bad faith or conduct tantamount to bad faith,” or if recklessness
 8   is “combined with an additional factor such as frivolousness, harassment, or an improper
 9   purpose.”). If Plaintiff’s Motion is indeed meant to be premised on the Court’s “inherent
10   power” to sanction an attorney for making a reckless misstatement of fact coupled with an
11   improper purpose, “[i]t is the moving party’s burden to demonstrate that the party against
12   whom it seeks sanctions acted with the requisite bad faith or improper purpose.” Lofton v.
13   Verizon Wireless (VAW) LLC, 308 F.R.D. 276, 285 (N.D. Cal. 2015). Plaintiff’s conclusory
14   statement that “[s]anctions are warranted” fails to meet that burden. Therefore, Plaintiff’s
15   Motion for Sanctions (ECF No. 66) is DENIED.
16         IT IS SO ORDERED.
17
18   Dated: January 21, 2020
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                              3:19-cv-00650-BAS-AHG
